Citation Nr: 0832408	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In this case, the veteran was afforded a VA audio examination 
in August 2006.  At that time, the VA examiner indicated that 
since the veteran had normal hearing when he was discharged 
from the service, it was not likely that his hearing loss was 
related to his military service.  The examiner continued to 
state, inter alia, that if hearing loss had been incurred in 
service, the "temporary threshold shift" that occurs 
following exposure to acoustic trauma would never have 
recovered, thus resulting in permanent hearing loss.  
However, according to the examiner, in the veteran's case it 
was clear that since his hearing was "normal" on service 
separation, no permanent hearing loss occurred consequent to 
the acoustic trauma in service.  As a rationale, the examiner 
stated that she had clinical expertise as a licensed 
Audiologist.  Additionally, in the same VA examination, the 
examiner indicated that the veteran's reported tinnitus was 
related to service as it was the result of military noise 
exposure therein.

After review of the evidence of record, it is clear that the 
August 2006 VA examiner's conclusion is inconsistent with the 
holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
Hensley, the Court of Appeals for Veterans Claims (Court) 
essentially concluded that even if hearing loss for VA 
purposes is not shown in service or at service separation, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  In 
the instant case, as was the situation in Hensley, there was 
an "upward shift" in hearing loss over the course of the 
veteran's service.  Specifically, as noted in the December 
2006 statement of the case, the veteran's service entrance 
examination, conducted in October 1975, showed hearing acuity 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
*
0
LEFT
5
0
0
*
0

Consequently, the veteran's service separation examination, 
conducted in December 1976, showed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
*
5
LEFT
5
0
0
*
10

Thus, for at least two auditory thresholds in the right ear 
(at 1000 Hertz and at 4000 Hertz), and at least one auditory 
threshold in the left ear (at 4000 Hertz), there was an 
upward shift in the veteran's hearing loss.  In Hensley, the 
Court remanded the veteran's appeal to the Board when such 
upward shift in hearing loss existed, and VA concluded solely 
that since the veteran's hearing was "normal" for VA 
purposes on service separation that his current hearing loss 
was not related to service.  Id. at 159, 164.  In the instant 
case, the examiner appears to not have considered that the 
veteran's hearing loss could still be related to service, 
even if his hearing was "normal" for VA purposes on service 
separation.  Accordingly, remand is necessary so that a 
medical nexus opinion, provided in light of the holding in 
Hensley, may be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must forward the veteran's 
claims file and a copy of this Remand to 
a VA examiner of appropriate expertise, 
other than the one(s) who conducted the 
August 2006 examination, to determine 
the current nature and etiology of any 
hearing loss found.  The examiner is 
requested to review the claims folder 
and a copy of this Remand prior to 
offering any opinion.  Following a 
review of same, the examiner must 
provide an opinion as to whether any 
hearing loss shown is related to the 
veteran's military service.  Information 
contained in the veteran's service 
personnel records, including his 
military occupational specialty, the 
objective medical findings in the 
service medical records, the previous VA 
audiological evaluations currently of 
record, the veteran's history of any 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  If such an opinion 
cannot be provided without a current 
examination, one must be afforded to the 
veteran.  If an opinion cannot be 
provided without resorting to 
speculation, the examiner must so state.  
A complete rationale must be provided 
for any opinion expressed.  The report 
prepared must be typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.
3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  The RO must then readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
must be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




